Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE, received 10/26/2021, has been entered into the record. 
Claims 1-3, 5-14, and 21-27 are presented for examination. 

Allowable Subject Matter
Claims 1-3, 5-14, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or suggest all of the limitations of independent claims 1, 11 or 21.  Specifically, none of the prior art of record, especially closest prior art reference Shero et al. (US Pub. No. 2014/0273428 A1), teach the method of forming a semiconductor device comprising: performing a first treatment on a first metal capping layer using TiCl4; performing a second treatment on the first metal capping layer that has been treated by the first treatment, wherein the second treatment is performed using a silicon-containing gas, as recited in claim 1; or the method of forming a semiconductor device comprising: performing a first treatment on the first metal capping layer using TiCl4; after the first treatment, performing a second treatment on the first meal capping layer using a silicon-containing gas; after the second treatment, forming a 
Dependent claims 2-3, 5-10, 12-14 and 22-27 are allowable because they are dependent from one of allowable independent claims 1, 11 or 21.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        10/29/2021